Citation Nr: 1758107	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a December 2011 videoconference hearing.  The Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.74(d) (2017).  

In November 2013, the Board recharacterized the Veteran's claim for entitlement to service connection for PTSD due to military sexual trauma sustained in service to include, more generally, service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, in that decision, the Board reopened the matter and remanded it for further development.  

In July 2014 and February 2017, the matter was again remanded by the Board for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include anxiety, depression, and PTSD.  The Veteran contends that while he was on guard duty in the military, he was sexually assaulted and urinated on by men who held a pistol to his head.  See, e.g., May 2011 VA Examination and April 2011 Statement in Support of Service-Connection for PTSD.  
In May 2011 and February 2014 the Veteran was provided VA examinations for his psychiatric disorder.  In August 2014, a VA addendum medical opinion was obtained.  The May 2011 VA examiner diagnosed the Veteran with polysubstance dependence (alcohol, cocaine cannabis) in early full remission, unrelated to military service, and antisocial personality disorder.  The February 2014 VA examiner diagnosed the Veteran with substance-induced depressive disorder, cannabis use disorder, opioid use disorder, and alcohol use disorder.  

None of the VA examiners diagnosed PTSD, finding that the Veteran's claimed stressor of an in-service assault could not be verified.  Instead, it was noted that the Veteran tended to over report his psychiatric symptoms (see May 2011 VA examination report) and his reports were incongruent with other reports that he provided (see February 2014 VA examination report).  It was also noted that the Veteran suffered from an antisocial personality disorder (see May 2011 VA examination).

The Veteran has submitted various credible and internally consistent statements describing the in-service stressor of sexual assault that occurred while he was in the military.  The Board finds the Veteran's descriptions about the sexual assault that occurred in the military, including his discussion of these events for purposes of seeking VA mental health treatment, to be both competent and highly credible.  In March 2011, the Veteran submitted a statement from his mother, who stated that the Veteran was a "happy young man" prior to going into the military, but there was a sudden change of attitude when the Veteran came out of service.  The Veteran's mother stated that the Veteran told her 10 years ago that he had been raped while in service.  The Veteran also submitted a statement from his wife in March 2011.  The Veteran's wife stated that she knew the Veteran since before he went into Marines, and that since getting out of the Marines, the Veteran's life "[had] been turned upside down since [the] terrible sexual assault happen[ed]."  The Board finds these statements to be competent and credible and corroborate the Veteran's claimed in-service stressor.  Additionally, an April 2011 VA treatment record revealed that the Veteran participated in PTSD and military sexual trauma programs.  

As previous VA examinations never presumed the Veteran's account of military sexual trauma to have actually occurred, the Board finds that a remand is warranted for an addendum medical opinion that fully considers the Veteran's account of his military sexual trauma as having been corroborated by the record.  Also, the VA examiner should address the psychiatric evaluations by Dr. E.S., Dr. C.M.C, and Dr. A.C., referenced in the Veteran's Social Security Administration (SSA) records.  

Finally, VA regulations provide that personality disorders are considered "defects," not "diseases or injuries," within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service-connected either directly or on the basis of aggravation.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2017); see also Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-1990 (July 18, 1990).  Congenital or developmental "defects," such as personality disorders, automatically rebut the presumption of soundness and are considered to have preexisted service.  38 C.F.R. § 3.303(c) (2017); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a personality disorder is not the type of disease or injury related defect to which the presumption of soundness can apply); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (holding that the presumption of soundness does not apply to congenital defects).

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. See also VAOPGCPREC 82-1990 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. § 3.303(c), 4.9, 4.127 prohibits any grant of service connection for a personality disorder, even if aggravated in service, any diagnosed psychiatric disorder, may provide a basis for service connection if the evidence demonstrates a psychiatric disorder was superimposed upon his diagnosed personality disorder.

Based on the foregoing, an opinion must also be obtained regarding whether any diagnosed psychiatric disorder was superimposed on the Veteran's preexisting personality disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from November 2013 to present and associate those records with the Veteran's claims file.  

2.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his psychiatric disorder, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

3.  Once the above development has been completed, obtain a VA medical opinion by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder, to include anxiety, depression, and PTSD.  If the VA examiner believes that an opinion cannot be written without examining the Veteran, then the Veteran should be afforded a VA examination.  

In providing the below opinions, the VA examiner should presume that the Veteran's account of military sexual trauma actually did occur.  See, e.g., May 2011 VA Examination and April 2011 Statement in Support of Service-Connection for PTSD.  Also, the VA examiner should address all psychiatric evaluations and reports contained in the Veteran's SSA records.  

The examiner must provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressors and must specifically address whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other current psychiatric disorder(s) had its (their) clinical onset during active service or is related to the Veteran's claimed military sexual trauma.  

In addressing the foregoing requests, the examiner should also discuss specifically whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality disorder was subject to any diagnosed superimposed psychiatric disorder resulting in additional disability.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

